Citation Nr: 0022818	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  92-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Parkinson's 
syndrome/disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1974 to August 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Montgomery, Alabama, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

This case was last before the Board in April 1999, at which 
time it was remanded to the RO for additional development.  
The requested development has been completed, and the case 
has been returned to the Board for further review.  

FINDINGS OF FACT

1.  The veteran has submitted evidence of a current diagnosis 
of Parkinson's disease, evidence of a head trauma during 
service, and a medical opinion which notes that a head trauma 
is a possible cause of Parkinson's disease.

2.  All neurological evaluations conducted during service 
were normal, including the examination conducted following 
the veteran's April 1974 closed head trauma; the service 
medical records are negative for a diagnosis of Parkinson's 
disease.  

3.  The service medical records are completely negative for 
evidence of exposure to Agent Orange or other toxic 
substances, and such exposure may not be presumed. 

4.  The evidence does not contain a medical opinion that 
explicitly relates the veteran's Parkinson's disease to a 
head trauma in service, surgery in service, or chemical 
exposure during service; medical opinions have been expressed 
which describe the veteran's Parkinson's disease as either 
idiopathic, or as related to toxic exposure to substances at 
the veteran's place of employment in the early 1980's, and as 
unlikely to have been caused by a single closed head trauma.

5.  The case does not involve a complex medical issue of 
controversy.  
CONCLUSIONS OF LAW

1.  Parkinson's syndrome/disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.307(a)(6), .3.309(e) (1999).

2.  The need for an independent medical opinion in not shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed Parkinson's 
disease as a result of active service.  He states that he 
experienced muscle spasms, sleep problems, and nervousness in 
service, all of which are precursors to Parkinson's disease.  
The veteran notes that he sustained a head injury in service, 
and that head injuries can sometimes result in Parkinson's 
disease.  He has also argued that the anesthesia from a 
surgery conducted in service and exposure to toxic chemicals 
during service may have been the cause of his disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

A review of the service medical records shows that on the 
January 1974 entrance examination, the summary of defects and 
diagnoses indicated high frequency hearing loss of the right 
ear, and an injury to the right wrist.  

April 1974 records reveal that the veteran fell and hit his 
head while playing football.  He was said to have been 
unconscious for some period of time, but he was awake when 
picked up by the ambulance.  He experienced some amnesia for 
the events that immediately followed his injury, as well as 
nausea and vomiting with a mild headache.  A neurological 
examination was normal.  The headache was gone by the next 
day, but there was some left-sided neck pain and spasms.  An 
X-ray study was unremarkable.  The assessment was a 
concussion.  The veteran was discharged the day following the 
injury.

April 1975 records show that the veteran was admitted for an 
exploration of an old laceration of his right flexor pollicis 
longus tendon.  The site of the injury was explored under 
general anesthesia.  There was no indication of any 
complications or abnormalities during the surgery.  

On a Report of Medical History obtained in July 1975, the 
veteran answered "yes" for a history of dizziness, head 
injury, cramps in his legs, frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any 
sort.  The remarks portion of the report indicates that 
dizziness referred to occasional episodes since an operation 
on his right hand.  The head injury referred to a loss of 
consciousness after striking his head in March 1974.  Cramps 
in his legs referred to right leg cramping while swimming 
three weeks previously.  Frequent trouble sleeping referred 
to problems since his discharge from the hospital secondary 
to taking sleeping pills.  The July 1975 discharge 
examination conducted at the same time as the Report of 
Medical History notes that the neurologic examination was 
normal.  The head was also found to be normal.  

Private medical records dated from September 1988 to 
September 1989 show that the veteran was seen in September 
1988 for complaints of a six month history of a tremor of the 
left arm.  This had been continuous, but worse with 
contraction, and it was worsening over time.  He was now 
beginning to notice a tremor of the left leg, and his muscles 
were always aching.  His family history was negative for a 
familial tremor or Parkinsonism.  The assessment was tremor, 
action versus Parkinsonism.  

September 1988 records from the University of Alabama at 
Birmingham note that the veteran was admitted for evaluation 
of left arm and leg trembling.  This had started as an 
intermittent tremor about one year prior to admission, but 
over the past six months it had become associated with an 
inability to use the arm and some problems with gait.  The 
impression was that the veteran had what appears to be a 
typical resting Parkinsonian tremor.  The veteran related a 
history of exposure to lead and iron for many years due to 
his work as a plumber, with some mental status changes 
prompting hospitalization with a liver biopsy.  The history 
of the surgery of the forearm was also noted.  The 
impressions included unilateral Parkinson's, heavy metal 
toxicity, with a brain tumor or cervical spine tumor less 
likely.  

December 1988 records from Jackson Memorial Hospital in 
Miami, Florida, and the University of Miami state that the 
veteran had a history of symptoms of Parkinsonism for four 
years.  His local physician had suspected Parkinson's, and 
had sent him to the University of Alabama at Birmingham for 
further evaluation.  After further tests, the diagnoses had 
been Parkinson's related to toxic exposure in the early 
1970's.  The veteran's initial symptoms had been a tremble of 
the hand four years previously that had progressively become 
worse.  A neurological evaluation indicated that the 
veteran's past medical history was interesting for the fact 
that about five years ago while working for a plumbing 
company, the veteran had found himself becoming very sleepy.  
He underwent medical evaluation, which resulted in 
hospitalization and a liver biopsy.  The veteran was told 
that he had suffered a toxic exposure to a chemical.  This 
resulted in a safety inspection of his employer, which caused 
them to be shut down for a week.  The unsafe use of three 
chemicals was noted.  A second employee had also become 
sleepy, although the veteran was unsure if they had developed 
the remainder of his current symptoms.  The evaluation also 
noted that the veteran had sustained a head injury during 
service, with a loss of consciousness.  Furthermore, the 
veteran stated that he had been asked to participate in the 
clean up of an airplane crash site, and as this was the 
Vietnam era, he was curious as to what chemicals had been in 
the plane, and whether he had been exposed to them.  However, 
there was no clear history or particular evidence of 
chemicals on the plane.  Finally, the right hand surgery was 
noted, and the veteran said he did not wake up for a period 
of two or three days.  There was no family history of 
Parkinson's disease, but the veteran did not know of his 
biological father.  Following examination, the impression was 
Parkinsonism, most likely idiopathic Parkinson's disease, 
stage three.  The examiner added that aside from the 
possibility of idiopathic Parkinson's disease, one had to 
wonder about the significance of the liver biopsy, and 
speculated that the veteran might have some toxically induced 
syndrome, or Wilson's disease.  

September 1989 records indicate that the veteran was 
hospitalized and evaluated for his Parkinson's disease at 
Vanderbilt University.  He was said to have developed a 
tremor in his left upper extremity in 1985 or 1986 at the age 
of 28 years.  His symptoms included being unable to go to 
sleep, spasms of the left leg, anxiety, and depression.  His 
past medical history was noted, including the reconstructive 
surgery of the right thumb in service, as well as exposure to 
numerous industrial solvents.  

The veteran was afforded a hearing before a hearing officer 
at the RO in December 1991.  He stated that he began working 
as a plumber during service.  The veteran testified that he 
had been knocked unconscious while playing football, and that 
mouth to mouth resuscitation was required to restore his 
breathing.  He remained unconscious until he reached the 
emergency room.  After his injury, he began to have headaches 
and muscle spasms on the left side of his neck.  He continued 
to have migraine headaches following this injury.  The 
veteran stated that he had first been told about four years 
ago when he was 30 years old that he had developed 
Parkinson's disease.  He said that he was told by his 
neurologist that the odds of a person his age contracting 
Parkinson's disease were one in a million unless something 
had caused the onset.  However, they were unaware of his head 
injury.  See Transcript. 

A January 1992 statement from one of the veteran's private 
doctors, J. Pearson, M.D., noted that Parkinson's syndrome 
can follow severe head injury, and further indicated that 
this syndrome was described most fully in the case of old 
boxers.  She added that other types of trauma could also give 
rise to the syndrome.  

Additional records from Dr. Pearson are contained in the 
claims folder.  A January 1992 medical history shows that the 
veteran reported a head injury and concussion during service 
in 1974.  The veteran indicated that he had to be 
resuscitated by the ambulance crew and hospitalized for two 
to three weeks.  He had some spasm on his left side at that 
time.  The right hand surgery in 1975 was also noted.  The 
veteran indicated that he began to develop shaking of the 
left side of his body at about age 20, and that it had become 
worse.  He had subsequently received a diagnosis of 
Parkinson's disease or Parkinsonism.  The veteran was 
uncertain as to what role his head injury in service had 
played in the development of this disability.  Further 
records dated through 1996 indicate that the veteran 
continued to be followed by Dr. Pearson for his Parkinson's 
disease, but these records are negative for any comments 
pertaining to the history or etiology of this disability.  

VA treatment records from February 1994 show that the veteran 
was seen for examination of miscellaneous neurological 
disorders.  The veteran gave a history of a closed head 
trauma in 1974, and noted that this was the only closed head 
trauma he had ever sustained.  He indicated that he had begun 
to experience cramps and spasms of the left shoulder shortly 
after this trauma.  A tremor of the left hand had developed 
when he was 18 years old.  The veteran had experienced 
changes in his voice in his 20's, and a change in his walk in 
his 30's.  

Private medical records dated February 1996 state that the 
veteran had developed left-sided symptoms of stiffness, 
slowness, and tremor over nine years ago.  He had been 
diagnosed with Parkinson's disease approximately six years 
ago.  

An October 1996 VA neurological examination reflects that the 
veteran reported the onset of left-sided tremors at the age 
of 17, which occurred following a trauma to the head in 
service.  Since that time, he reports progressive onset 
Parkinsonism type symptoms.  He was noted to have been 
evaluated by numerous neurologists, including those at the 
University of Alabama at Birmingham and the University of 
Miami.  The veteran reported, although the examiner noted 
that the records were not in front of him, that these doctors 
had all concluded that he has Parkinsonism, and that it is 
temporally related to the head trauma.  He further reported 
that work-ups for other causes had been negative, but those 
records were also not available.  Following examination, the 
diagnosis was Parkinsonism.  The examiner did not express an 
opinion as to the etiology of this disability. 

The veteran was afforded a VA neurological evaluation in June 
1997.  He related the onset of Parkinson's to exposure to 
Agent Orange while stationed in Idaho.  He had also believed 
that his symptoms were secondary to a head trauma sustained 
in 1974.  In relevant part, the examiner stated that he was 
unaware of any data relating Parkinsonism to a single episode 
of head trauma.  It was noted that occasionally Parkinsonism 
would be brought on by head trauma that is related to post-
encephalitic Parkinsonism.  The possibility that the veteran 
had an early age onset of idiopathic Parkinson's disease was 
a likely explanation of his current disability.  Dementia 
pugilistica was often seen in the setting of recurrent head 
trauma.  A search of medical literature did not reveal any 
cases of Parkinsonism secondary to a single bout of head 
trauma. 

In a May 1998 report of a history and physical from Dr. 
Pearson, the veteran was placed on observation bed rest for 
back pain.  He was noted to have a history of Parkinson's 
disease since age 20.  His past medical history included 
being knocked out while playing football in 1974 while in 
service.  The impression included Parkinson's disease.

The veteran was afforded a hearing before the undersigned 
Board member in December 1998.  He noted that his Parkinson's 
disease had first been diagnosed eight years after service 
when he was 29 years of age.  The veteran testified that he 
had been knocked unconscious in service, and that his tremors 
had begun not long afterwards.  He added that he had been 
hospitalized for three weeks following this injury.  The 
veteran noted that he worked with the National Parkinson's 
Foundation.  He said that his doctors stated that Parkinson's 
can be caused by head trauma, and that he often told the 
doctors he met through his work that he believed his case was 
caused by head trauma.  The veteran stated that they all 
agreed with him.  He said that he had continuously suffered 
from muscle spasms during the eight years between discharge 
and the diagnosis of Parkinson's disease.  The veteran added 
that several VA doctors had told him his Parkinson's disease 
was related to head trauma.  See Transcript. 

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
Parkinson's disease.  He has submitted numerous medical 
reports to confirm that he currently has this disability.  
Although the service medical records do not contain a 
diagnosis of Parkinson's disease, they do show that the 
veteran sustained a head trauma.  Finally, the veteran has 
submitted a January 1992 opinion from one of his private 
doctors stating that head trauma may be a cause of 
Parkinson's disease.  Therefore, the veteran's claim is well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, the Board is cognizant of the fact that in 
March 1995 the veteran's representative requested that the 
opinion of an independent medical expert (IME) be obtained 
with respect to this issue.  The Board may obtain an advisory 
medical opinion from one or more independent medical experts 
when, in its opinion, additional medical opinion is warranted 
by the medical complexity or controversy involved in an 
appeal.  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The 
necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  In this case, the Board does not believe 
that a request for a medical opinion is warranted for the 
issue at hand and notes that the record as it currently 
stands contains several medical opinions specifically 
addressing the questions of onset and etiology of the claimed 
disability.

Upon review of the current evidentiary record, the Board is 
unable to find that service connection is merited for 
Parkinson's disease.  The service medical records are 
completely negative for a diagnosis of Parkinson's disease.  
The evidence indicates that Parkinson's disease was first 
diagnosed in 1988, which is 13 years after the veteran was 
discharged from active service.  Although more recent records 
and the veteran's testimony show that the veteran states he 
has experienced left arm tremors since he was in service, 
1988 records concerned with the initial diagnosis and 
treatment of the veteran's Parkinson's disease show that the 
veteran reported his symptoms began about four years prior to 
the diagnosis, which would place the onset of this disability 
approximately nine years after discharge.  The veteran has 
not submitted any medical opinion that identifies any 
symptoms noted in service as a precursor of his Parkinson's 
disease, or that specifically relates his Parkinson's disease 
to active service.  

The veteran contends that there are three possible inservice 
causes for his Parkinson's disease.  He argues that this 
disability either developed as a result of anesthesia 
administered during surgery in April 1975, as a result of 
exposure to toxic chemicals including possibly Agent Orange 
while clearing an airplane crash site, or as a result of a 
head trauma sustained in April 1974.  As for the contention 
that Parkinson's disease resulted from anesthesia 
administered during service, the Board notes that the veteran 
has not submitted a single medical opinion relating his 
Parkinson's disease to anesthesia.  

In regards to the possible exposure to toxic chemicals in 
service, there is simply no evidence to show that the veteran 
was ever exposed to such chemicals.  The veteran's DD 214 
notes that his military occupational specialty was a plumbing 
specialist, but the service medical records do not show 
exposure to toxic chemicals as a result of his duties as a 
plumber, and the only possible exposure noted by the veteran 
was in the cleanup of the airplane crash site and not in the 
regular course of his duties.  The history provided by the 
veteran in December 1988 to examiners at the University of 
Miami notes that there is no clear history or particular 
evidence of chemicals on the plane in which the veteran 
assisted in clearing the wreckage.  Although the cause of the 
veteran's Parkinson's disease was determined to be most 
likely idiopathic, these records do include speculation as to 
the possibility of some toxically induced syndrome.  However, 
the discussion is chiefly concerned with the veteran's 
exposure to and treatment for toxic chemicals at an unsafe 
worksite in the early 1980's.  The December 1988 history 
indicates that University of Alabama at Birmingham doctors 
related the veteran's Parkinson's disease to toxic exposure 
in the early 1970's, but a review of those records shows that 
they clearly refer to the exposure at the unsafe worksite and 
subsequent hospitalization in the early 1980s.  Finally, 
there is no evidence that the veteran served in Southeast 
Asia, so that exposure to Agent Orange may not be presumed.  
Parkinson's disease is not among the disabilities that have 
been associated with exposure to Agent Orange.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Therefore, there is no medical 
opinion relating the veteran's Parkinson's disease to 
exposure to toxic chemicals during active service.  

The veteran's primary contention is that his Parkinson's 
disease has developed as a result of a head trauma during 
active service.  The service medical records indicate that 
the veteran sustained a head trauma with loss of 
consciousness in April 1974.  He experienced headaches and 
muscle spasms on the left side of his neck the following day.  
Although the veteran has testified that he was hospitalized 
for two to three weeks, the service medical records show that 
he was actually discharged the day after he was injured.  As 
noted above, the veteran has submitted a January 1992 opinion 
which says that Parkinson's syndrome can follow severe head 
injury.  However, this opinion does not state that the 
veteran's Parkinson's disease developed or that it is as 
likely as not it developed as a result of the head trauma in 
service.  

The veteran has indicated that several of his other doctors 
have told him the head trauma was a cause of his Parkinson's 
disease.  All records that have been identified by the 
veteran have been obtained, but they are negative for such an 
opinion.  September 1988 records include a diagnosis of 
Parkinson's and heavy metal toxicity.  December 1988 records 
from the University of Miami and associated hospitals include 
an extensive review of the history of exposure to toxic 
substances as a result of the veteran's post-service 
employment, as well as his head injury and belief that he may 
have been exposed to chemicals in service.  However, the 
impression was Parkinsonism, most likely idiopathic 
Parkinson's disease.  The June 1997 VA examiner noted that he 
was unaware of any data relating Parkinson's disease to just 
a single head trauma, and that a search of medical literature 
was negative for such an indication.  This is consistent with 
the January 1992 opinion from the veteran's private doctor, 
which indicates that the best example of Parkinson's syndrome 
following head trauma is that of old boxers, who the Board 
notes would have sustained repeated head traumas over a long 
period of time.  The June 1997 examiner also believed that 
the most likely explanation for the veteran's Parkinson's 
disease was that it was idiopathic.  The Board recognizes the 
veteran's strong belief that his head trauma in service is 
the cause of his Parkinson's disease, but the veteran is not 
a physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as there is no 
evidence of a doctor who specifically relates the veteran's 
Parkinson's disease to the head trauma sustained in active 
service, and as the evidence contains several medical 
opinions which indicate there are more likely explanations 
for the veteran's Parkinson's disease, none of which involve 
active service, the preponderance of the evidence is against 
the veteran's claim, and service connection may not be 
established.  


ORDER

Entitlement to service connection for Parkinson's 
syndrome/disease is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

